                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                        :   Case Number 3:19cr164

           Plaintiff,                            :
                                                     JUDGE WALTER H. RICE
                vs.                              :

KENT HATLEY COSEY                                :

                Defendant.                       :


                        ORDER DELAYING EXECUTION OF SENTENCE



       For good cause shown and at the specific request of the defendant, it is hereby ordered that

the defendant’s execution of sentence be delayed until on or after July 15, 2021. The United States

Marshal is to seek a designation for on or after July 15, 2021.



                                                                       (tp - per Judge Rice authorization
 June 2, 2021
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE


Copies to:
Counsel of record
United States Marshal
